Citation Nr: 1335926	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  07-13 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2. Entitlement to service connection for a left hand disability. 

3.  Entitlement to service connection for a right hand disability. 

4.  Entitlement to service connection for a left hip disability. 

5.  Entitlement to service connection for a right hip disability.

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

J. Meawad, Counsel




INTRODUCTION

The Veteran, who is the appellant, served active duty from November 1998 to November 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2011 and October 2012, the Board remanded the case for additional development.  Since the requested development has not been completed for the claims of service connection for a left shoulder disability, a left hand disability, and a right hand disability, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board previously remanded the claims of service connection for a left knee disability, a right knee disability, and residuals of a back injury.  The RO granted service connection for the claims in June 2013 and the claims are no longer on appeal.

The claims of service connection for a left shoulder disability, a left hand disability, and a right hand disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left hip disability was not shown in service or since service.

2.  A right hip disability was not shown in service or since service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 

VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 


The RO provided pre- and post- adjudication VCAA notice by letters in March 2006 and November 2012. As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374   (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). 

To the extent that the VCAA notice came after the initial adjudication, the procedural defect was cured as after the RO provided content-complying VCAA notice, the claims wer readjudicated as evidenced by the supplemental statement of the case in July 2013.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records. 

The Veteran was afforded VA examinations in December 2006, November 2009, May 2011, and April 2013.  As the examination reports are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 


As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

A Veteran is entitled to VA disability compensation, that is, service connection, for a disability resulting from personal injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish entitlement to VA disability compensation, that is, service connection, a Veteran must show: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 


Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and weight of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  If the evidence is not credible, the evidence has no probative value. 
Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 


Evidence

The service treatment records show that on separation examination the Veteran complained of hip "pressure."  The examiner reported no significant finding for either hip.  The remainder of the service treatment records contain no complaint, finding, history, treatment, or diagnosis of an injury, disease, or abnormality of either hip. 


After service, in February 2006, the Veteran filed the current claim of service connection for a hip injury and arthritis. 

On VA examination in December 2006, the Veteran stated that he had no prior hip injury or trauma and that he had not been treated for a hip problem.  He did complain of hip pain after walking for one hour or more, but no flare-ups.  The pain did not interfere with work or daily activities.  There was no pain with testing of range of motion or weakness, fatigue, or incoordination, and no additional loss of range of motion with repetitive movement.  The diagnosis was bilateral hip sprain. 

In March 2007, X-rays showed no signisficant abnormality of the hip joints. 

On VA examination in November 2009, the Veteran complained of lower back pain into the hips.  The diagnoses were myofascial lumbar syndrome with radiation to the hips and no intrinsic hip pathology, but there was referred pain from the back.   The VA examiner expressed the opinion that it was less likely than not that the referred pain from the back was related to service.

On VA examination in May 2011, there was no history of injury to the hips in service or of treatment for the hips.  The Veteran complained of occasional hip pain.  There was no history of treatment.  There was no pain with testing of range of motion or fatigue or incoordination, and no additional loss of range of motion with repetitive movement.  The impression was right and left hip strain.  The VA examiner expressed the opinion that it was less likely than not that the hips were related to any in-service injury. 

On VA examination in April 2013, the diagnosis was no objective evidence to support a diagnosis of a bilateral hip condition.  The VA examiner explained that the Veteran did not have primary hip joint pain, but low back pain, radiating into the upper posterior hip area, not in the hip joint.  The VA examiner reported that there was no objective evidence of painful motion or of functional loss of the lower extremities or of arthritis by X-ray. 



In a rating decision in June 2013, the RO graned service connection for residuals of a back injury. 

Analysis 

The service treatment records show that on separation examination the Veteran complained of hip "pressure.  The remainder of the service treatment records contain no complaint, finding, history, treatment, or diagnosis of an injury, disease, or abnormality of either hip.  On the basis of the service treatment records alone, disability of either hip was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not warranted. 

While hip "pressure" is suggestive of hip pathology, no hip pathology was found by clinical finding or by diagnostic testing, such as by X-ray.  And hip "pressure" alone is not a chronic disease listed in 38 C.F.R. § 3.309, and chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(b) (chronicity and continuity of symptomatology) is not warranted.  See Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013) (The continuity of symptomatology avenue to service connection under the regulation creating a presumption of service connection for ceratin chronic diseases manifesting during service and then again at any later date, 38 C.F.R. § 3.303(b), is available only for chronic diseases enumerated in the only regulation listing named chronic diseases, 38 C.F.R. § 3.309(a)).  

As for service connection based on an initial diagnosis after service, the Veteran has describe hip pain after walking for an hour or more.  




The Veteran as a lay person in competent to describe pain.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness)identify a simple medical condition.  Jandreau, at 1377.  

Also the Veteran as a lay person is competent to identify a simple medical condition.  A simple medication is one capable of lay observation.  Jandreau, at 1377.  The presence hip pathology is not a question that can be competently answered by the Veteran as a lay person based on mere personal observation, as the diagnosis of hip pathology falls outside the realm of common knowledge of a lay person, that is, hip pathology is not capable of lay observation without specialized education, training, or experience.  .

Also hip pathology is not the type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a simple medical condition, for example a broken leg, but not, for example, a form of cancer).






Applying the guidance of current case law, hip pathology is more analogous to an internal disease process, rather than an observable condition such as either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, hip pathology is not the type of condition under case law that has been found to be capable of lay observation.

As the claimed disability is not capable of lay observation under Jandreau and by case law, the claimed disability is not a simple medical condition, capable of lay observation.  

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose hip pathology.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

For these reasons, the Veteran's statements are not competent evidence on the question of the presence or diagnosis of hip pathology in service, since service, or currently, and the Veteran's statements are excluded, that is, not to be considered as evidence favorable to the claims. 

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

As previously explained, hip pathology is not a simple medical condition under Jandreau or by case law and any inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on whether hip pain is indicative of hip pathology.  For this reason, the Veteran's lay opinion is not competent evidence.  



Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claims.  As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  

Although on VA examinations in December 2006 and May 2011, the diagnosis was bilateral hip sprain and the impression was bilateral hip strain, respectively, the VA examiners provided no medical support for their conclusions.  On VA examination in Decethere was no history of injury or trauma to the hips or treatment of the hips. He complained of pain when he walked one or more hours, with no additional limitation with flare-ups.  Physical examination of the hips was normal and no x-rays were performed.  During the May 2011 examination, the examiner stated there was no history of injury to the Veteran's hips in service and he has had only occasional pain with no flare-ups, incoordination, excess fatigue, or lack of endurance.  The Veteran had not receive any treatment for his hips.  On physical examination, there was some limitation of flexion to 90 degrees.  The examiner noted that 2007 x-rays of the hips were normal.  

Significantly, the November 2009 and April 2013 VA examiners both found that there was no hip pathology supporting a diagnosis of a disability in either left or right hip and that the Veteran's symptoms of the hips were caused by referred pain from the lower back.  The November 2009 examiner reported that the Veteran did not have any specific right or left hip pain and referred to the spine examination, which showed that the Veteran complained of referral of his low back pain into the bilateral lateral iliac crest areas that he decribed as his hips.  Physical examination of the spine revealed tenderness along the iliac crest bilaterally and the Veteran was diagnosed as having myofascial lumbar syndrome with radiation into the left scapula and around the iliac crest bilaterally.  The April 2013 examiner found that the Veteran did not have any primary hip joint pain, but did have low back pain that radiated into the upper gluteal posterior hip area.  On physical examination, the Veteran had some limitation of external rotation to 45 degrees and internal rotation of 25 degrees in both hips, otherwise range of motion was normal bilaterally with no functional loss and normal muscle stregnth.  The examiner stated that the Veteran's complaints of hip pain was actually referred pain from the low back to the posterior hip and superior gluteal regions, which is a common area of referral in people with low back disorders.  The examiner concluded that there was no primary hip joint problems.

The November 2009 and April 2013 VA conclusions that there is no hip pathology supporting a diagnosis for the right and left hips are persuasive as they were supported by physical examinations of the back and hips and medical findings and provided thorough explanations for their findings.  

The medical evidence of record demonstrates that the Veteran does not have a separated disability of the hips and that his complaint of hip pain is referred pain around the iliac crest bilaterally caused by his service-connected back disability.  Although the Veteran did exhibit some limitation of motion of both hips on examination, the medical evidence shows there is no hip pathology, including x-rays and findings on physical examination, of a separate and identifiable disability of either hip and there is no symptom related to the hips that is not a manifestation of the service-connected back disability.  The Veteran did have complaints of pain in his hips since separation from service; however, without a separate disability associated with the symptoms of pain in the hips, service connection cannot be established.  The Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.

As the persuasive medical evidence does not demonstrate a current disability of either hip, the preponderance of the evidence is against the claims, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

While the Veteran as lay person is competent to report a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted evidence of a medical diagnosis of separated ribs or evidence of a diagnosis of the claimed disability by a medical professional based on symptoms described by the Veteran. 

To the extent the Veteran describes extreme pain, pain alone is not a disability for the purpose of VA disability compensation.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone without a diagnosed or identifiable underlying disability does not in and of itself constitute a disability for which service connection may be granted).   

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  



In the absence of competent evidence of separated ribs, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a left hip disability is denied.

Service connection for a right t hip disability is denied.



REMAND

In the previous remand by the Board, the RO was directed obtain an examination to determine whether there are current disabilities of the knees, back, left shoulder, hands, and hips and whether any current disability is related to the Veteran's complaints of pain in service as shown on separation examination.  In April 2013, the Veteran was afforded a VA examination in which the examiner found no objective evidence to support a diagnosis of a left shoulder condition or bilateral hand condition at that time.  The Veteran had referred medial scapular pain related to his cervical spine.  The examiner did note that the Veteran had pain and swelling in his knuckles at times.  Regarding the left shoulder, the examiner found that the Veteran did not have primary shoulder joint pathology and x-rays were normal; however, there was evidence of medial scapular/rhomboid muscle/facial dysfunction.  The evidence, therefore, demonstrates that the Veteran has symptoms associated with the hands and left shoulder that have not been explained or related to a disability.  Therefore, another examination is necessary in this case.  

When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by someone who has not previously examined the Veteran to determine:

a).  Are there current disabilities of the left shoulder and hands?  The examiner must comment on the findings of the April 2013 VA examination regarding the muscular dysfunction of the left shoulder and the swelling of the hands and whether these findings are indicative of a current chronic disability.

b).  Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability), that any current disability of the left shoulder and hands is related to the Veteran's complaints of pain in service as shown on separation examination?  

The VA examiner is asked to comment on the entries on the separation examination in which the Veteran specifically referred to shoulder pain and hand or knuckle pain.  

The VA asked to consider that the Veteran as a lay person is competent in describing symptoms, which supports a later diagnosis by a medical professional.  And lay evidence concerning continuity of symptoms after service, if credible, is to be considered, regardless of the lack of contemporaneous medical evidence.  

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are several potential causes, and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

The Veteran's file must be made available to the examiner for review.  

2.  After the development requested is completed, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


